Order of disposition, Family Court, Bronx County (Jody Adams, J.), entered on or about November 3, 1994, which adjudicated respondent a juvenile delinquent and placed him on probation for 18 months, following a fact-finding determination that respondent commit*497ted an act which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the second degree, unanimously affirmed, without costs.
Respondent’s motion to suppress the gun found in his vest pocket was properly denied. The arresting police officers, responding to a radio report of a man with a gun menacing a civilian, arrived at the location four to five minutes later. They observed respondent, who was wearing clothes very similar to those specifically described over the radio, duck into a doorway and adjust or hide something in his vest. These observations made it reasonable for the officers to believe that respondent was armed, and justified the stop and frisk (see, Matter of Wilberto R., 220 AD2d 332). Concur—Rosenberger, J. P., Wallach, Nardelli, Williams, and Tom, JJ.